UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                       _________________

                                          No. 98-30455
                                        Summary Calendar
                                       _________________

               UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

               versus

               TERRANCE D. GLASPIE,

                                               Defendant-Appellant.


                           Appeal from the United States District Court
                              for the Western District of Louisiana
                                       (97-CR-20098-1)


                                           June 17, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Terrance D. Glaspie, Defendant-Appellant, appeals his jury-verdict conviction and sentence

for aiding and abetting another person to possess with intent to distribute cocaine base. He argues

for the first time on appeal that one witness’s testimony against him at trial was improper pursuant
to 18 U.S.C. § 201(c)(2) because it was given in exchange fo r leniency by the Government. We,

however, have previously rejected such an argument. See United States v. Haese, 162 F.3d 359, 366-

67 (5th Cir. 1998), petition for cert. filed, (U.S. Apr. 15, 1999) (No. 98-9005).

       Glaspie also contends that the district court erred by denying his motion to suppress

incriminating post-arrest statements he made to FBI agents after waiving his rights under Miranda

v. Arizona, 384 U.S. 436, 88 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), because the statements were not



   *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
voluntary and, therefore, were inadmissable under FED. R. CRIM. P. 11(e)(6) and FED. R. EVID. 410.

After considering the factors set forth in Schneckloth v. Bustamonte, 412 U.S. 218, 225-26 (1973),

we conclude that Glaspie’s statements “were the product of his free and rational choice.” United

States v. Restrepo, 994 F.2d 173, 183 (5th Cir. 1993). In addition, because Glaspie was not

negotiating an actual plea with a government attorney, his statements were not inadmissable under

FED. R. CRIM. P. 11(e)(6) and FED. R. EVID. 410. See United States v. Robertson, 582 F.2d 1356,

1368 (5th Cir. 1978).

        Glaspie also argues that the district court erred in denying his motion to suppress evidence

seized from his girlfriend’s automobile. We conclude that Glaspie did not have standing to contest

the search of the vehicle because he did not establish an objectively reasonable expectation of privacy.

See United States v. Riazco, 91 F.3d 752, 754 (5th Cir. 1996).

        Accordingly, the judgment of the district court is AFFIRMED.




                                                  -2-